— Judgment unanimously affirmed. Memorandum: Petitioner’s application for a writ of habeas corpus was properly denied. Because petitioner is not entitled to immediate release from custody, the remedy of habeas corpus is not available (see, People ex rel. Mendolia v Superintendent, 47 NY2d 779; People ex rel. Dell v Walker, 186 AD2d 1043 [decided herewith]). (Appeal from Judgment of Supreme Court, Erie County, Wolf, Jr., J. — Habeas Corpus.) Present— Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.